IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00349-CV

ROBERT WILLIAMS,
                                                          Appellant
v.

RUSSELL PARKER, INDIVIDUALLY AND
HEIR OF LAWANNA KEETH,
                                                          Appellee


                          From the 249th District Court
                             Johnson County, Texas
                           Trial Court No. C201100640


                                     ORDER


      The parties’ agreed motion to expedite the issuance of this Court’s mandate is

granted. The mandate will issue on the same date this Order issues.



                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed November 12, 2015